Order entered September 27, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00271-CR

                                 RICKY MORENO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00878-T

                                            ORDER
       Before the Court is appellant’s September 26, 2018 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or

before October 26, 2018. If appellant’s brief is not filed by October 26, 2018, this appeal may

be abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE